             Case 1:20-cv-01029 Document 1 Filed 04/20/20 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SETH C. PEAVEY,                                :
500 23rd St NW                                 :
Washington, DC 20037                           :
                                               :
                      Plaintiff,               :
                                               :
       v.                                      :
                                               :   Civil Action No.
U.S. DEPARTMENT OF STATE                       :
2201 C Street NW                               :
Washington, DC 20520                           :
                                               :
OFFICE OF PERSONNEL SECURITY                   :
AND SUITABILITY                                :
a unit of the Bureau of Diplomatic Security    :
DS/SI/PSS, SA-20                               :
Washington, DC 20522                           :
                                               :
ERIN J. SMART                                  :
Director                                       :
Office of Personnel Security and Suitability   :
DS/SI/PSS, 10th Floor                          :
1801 N. Lynn Street                            :
Arlington, VA 22209                            :
                                               :
       Serve: Executive Office                 :
              Office of the Legal Adviser      :
              L/H–EX                           :
              Suite 5.600                      :
              600 19th Street NW               :
              Washington, DC 20522             :
                                               :
       Serve: Attorney General of the          :
              United States,                   :
              William P. Barr, or              :
              his designated representative    :
              U.S. Department of Justice       :
              950 Pennsylvania Ave, NW         :
              Washington, DC 20530             :
                                               :
       Serve: ATTN: Civil Process Clerk        :
              Timothy J. Shea                  :
              U.S. Attorney for the            :
               Case 1:20-cv-01029 Document 1 Filed 04/20/20 Page 2 of 8



                District of Columbia          :
                555 4th Street, NW            :
                Washington, DC 20530          :
                                              :
                        Defendants.           :

                                          COMPLAINT

        Plaintiff Seth C. Peavey, through counsel HANNON LAW GROUP, LLP, sues

Defendants, the United States Department of State, the Office of Personnel Security and

Suitability, and Erin J. Smart in her official capacity as Director of the Office of Personnel

Security and Suitability under the Mandamus Act, Title 28 United States Code Section 1361 of

1962, as amended; the All Writs Act of 1948, Title 28 United States Code Section 1651, as

amended; and the Administrative Procedure Act of 1946, Title 5 United States Code Section 706,

as amended, and says:

                                        INTRODUCTION

        Foreign Service Officer Seth C. Peavey has endured an unreasonable delay in the

adjudication of his security clearance suspension. The basis for this suspension was a false

allegation of assault levied by another foreign service officer with whom Mr. Peavey had been in

a close relationship over a period of years. During Defendants’ interminable delay, the U.S.

Department of Justice investigated, considered, and declined prosecution for the very allegations

that led to Mr. Peavey’s clearance suspension. Now, nearly one year after the Department of

Justice concluded its process, Defendants have yet to make any decision on Mr. Peavey’s

clearance. As a consequence, Mr. Peavey is unable to function in his position as a Foreign

Service Officer. Despite repeated pleas and inquiries by Mr. Peavey, Defendants are resolute in

their delay.



                                                  2
              Case 1:20-cv-01029 Document 1 Filed 04/20/20 Page 3 of 8



                                   JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the subject-matter of this complaint pursuant to

Title 28 United States Code Section 1331 because this is an action arising under the laws of the

United States of America, specifically the Mandamus Act, Title 28 United States Code Section

1361, as amended; the All Writs Act, Title 28 United States Code Section 1651, as amended; and

the Administrative Procedure Act, Title 5 United States Code Section 706 (“APA”).

       2.      This Court has express subject-matter jurisdiction pursuant to Title 28 United

States Code Sections 1361 and 1651.

       3.      Venue in this district is appropriate pursuant to Title 28 United States Code

Section 1391, because Defendant U.S. Department of State is a resident of this district and a

substantial part of the events or omissions giving rise to the claim occurred in this district.

                                             PARTIES

       4.      Seth C. Peavey is a natural person who resides in the District of Columbia. Mr.

Peavey is a foreign service officer (“FSO”) with the U.S. Department of State.

       5.      United States Department of State (“State”) is the foreign relations department of

the United States government. The current Secretary of State, Michael R. Pompeo, was sworn in

on April 26, 2018.

       6.      Office of Personnel Security and Suitability (“PSS”) is a unit within the Bureau of

Diplomatic Security (“DS”), itself a unit within State. PSS is tasked with reviewing, granting,

and revoking security clearances of foreign service officers.

       7.      Erin J. Smart is the current Director of PSS having succeeded Douglas P. Quiram

in that role in January of 2020.



                                                  3
             Case 1:20-cv-01029 Document 1 Filed 04/20/20 Page 4 of 8



                             FACTS COMMON TO ALL COUNTS

       8.        Mr. Peavey has served the United States as an FSO for State since his first

overseas assignment in July 2013.

       9.        On October 17, 2018, the then-Director of PSS, Douglas P. Quiram issued a

memorandum to Mr. Peavey suspending his Top Secret security clearance pending the outcome

of a DS investigation. This led to Mr. Peavey being immediately escorted out of the U.S.

Consulate where he was then-assigned and set in motion the process for Mr. Peavey’s

involuntary curtailment from his assignment—a type of curtailment that will stain the remainder

of his Foreign Service career.

       10.       The suspension of clearance was based on false allegations made by another FSO

with whom Mr. Peavey had a long friendship beginning in 2015. The other FSO invited Mr.

Peavey to a weekend visit at the accuser’s government-provided housing at her post in Vietnam.

On August 12, 2018, the other FSO made a false allegation to DS that she was assaulted by Mr.

Peavey. Despite the accuser’s false allegation, she nevertheless continued to attempt to contact

Mr. Peavey after making the allegation. Mr. Peavey has not had contact with her since.

       11.       DS did not suspend the accuser’s clearance, and upon information and belief, her

clearance remains active at this time.

       12.       On October 22, 2018, counsel for Mr. Peavey requested a meeting with Mr.

Quiram, who responded with boilerplate from the Foreign Affairs Manual (“FAM”) outlining the

suspension of security clearance procedures. Included in this recitation, was citation to 12 FAM

233.4, which provided Mr. Quiram with discretion to reinstate Mr. Peavey’s clearance on an

interim basis.



                                                  4
             Case 1:20-cv-01029 Document 1 Filed 04/20/20 Page 5 of 8



       13.     On October 24, 2018, counsel for Mr. Peavey requested that Mr. Quiram exercise

his discretion pursuant to 12 FAM 233.4(d) or (g), which would have allowed the reinstatement

of Mr. Peavey’s clearance outright, or on an interim basis. Either basis would have preserved

Mr. Peavey’s position at the consulate in India where he was then-assigned and would have

protected Mr. Peavey’s reputation after exoneration. In addition, Defendants would have been

afforded more time to investigate the matter. Despite, or in ignorance of, these concerns Mr.

Quiram refused to reinstate Mr. Peavey’s clearance.

       14.     Concurrent with the DS investigation, the U.S. Department of Justice (“DOJ”)

considered criminal charges against Mr. Peavey based on the same false allegation of assault that

led to DS suspending Mr. Peavey’s security clearance. DOJ’s knowledge of these allegations

came from DS itself.

       15.     On April 29, 2019, DOJ concluded its investigation and declined to pursue any

criminal charges against Mr. Peavey. Considering the import of this determination and that the

false allegation served as the underlying basis for the suspension of clearance, counsel for Mr.

Peavey immediately informed Mr. Quiram. Mr. Quiram responded that DOJ’s investigation was

“only one aspect of a security clearance determination[]” and stated that the DS Report of

Investigation was not yet complete. Mr. Peavey’s clearance remained suspended.

       16.     In early September 2019, Agent Theodore Nelson, the DS agent who was in

charge of the investigation, submitted his report of investigation to Mr. Quiram’s office. For

unknown reasons, Mr. Quiram’s office did not acknowledge receipt until September 25, 2019.

       17.     Undeterred, and availing himself of all avenues of inquiry, Mr. Peavey has made

continued efforts to seek answers for State’s delays, including a FOIA request made in

November 2019. State never responded to this FOIA request as required by law.

                                                 5
              Case 1:20-cv-01029 Document 1 Filed 04/20/20 Page 6 of 8



        18.     Mr. Quiram retired from State in late 2019 and was succeeded by Erin J. Smart in

January 2020. In February 2020, counsel for Mr. Peavey sent a congratulatory letter to Ms.

Smart and requested a meeting regarding this matter. Ms. Smart did not respond.

        19.     On March 19, 2020, counsel for Mr. Peavey emailed a letter to Ms. Smart with a

brief recitation of this matter’s history and again requested a meeting. Nearly three weeks later,

counsel for Mr. Peavey received a response from Yvette Torres of PSS. Ms. Torres’s email

contained further boilerplate and was essentially non-responsive to the March 19 letter.

        20.     DS prematurely suspended Mr. Peavey’s clearance based on demonstrably false

information. Even if credited, the other FSO’s allegations would have required suspension of her

security clearance as well. The effects of this on Mr. Peavey’s career have been, and will

continue to be, profound. State has compounded its error with delays in the DS investigation.

Beyond the negative pall on Mr. Peavey’s FSO career, this has prevented Mr. Peavey from

obtaining other assignments. Worse still, the dithering and bureaucratic morass that is State’s

assignment process is now impairing Mr. Peavey from being with his newborn child for at least

the first three-years of that child’s life.

                     COUNT I—UNREASONABLE DELAY
                  IN VIOLATION OF THE MANDAMUS ACT,
       THE ALL WRITS ACT, AND THE ADMINISTRATIVE PROCEDURE ACT
                              (All Defendants)

        21.     Mr. Peavey repeats the allegations contained in the preceding paragraphs and

incorporates the same herein.

        22.     Since August 2018, the Defendants have withheld and unreasonably delayed the

resolution of Mr. Peavey’s security clearance suspension in violation of Title 5 United States

Code Section 706 and Title 28 United States Code Sections 1361 and 1651.


                                                 6
                Case 1:20-cv-01029 Document 1 Filed 04/20/20 Page 7 of 8



         23.     The Defendants’ actions or inactions are not in accord with the law; are contrary

to constitutional right, power, privilege, or immunity; are without observance of procedure

required by law; and are unwarranted by the facts in violation of Title 5 United States Code

Section 706 and Title 28 United States Code Sections 1361 and 1651.

         24.     The Defendants’ unreasonable delay in adjudicating Mr. Peavey’s security

clearance suspension has permanently damaged his career in the Foreign Service and caused

extreme hardship in his personal life. The welfare of Mr. Peavey and that of his family remain at

stake.

         25.     The Defendants had ample opportunity to balance Mr. Peavey’s concerns with

their own need to investigate the allegations by reinstating Mr. Peavey’s clearance pursuant to 12

FAM 233.4. Such a response would have allowed Mr. Peavey’s career to remain intact while

allowing Defendants to investigate the matter.

         26.     The Defendants’ choice to maintain the clearance as suspended has left Mr.

Peavey especially exposed to Defendants’ delays. The Defendants have proffered no reason for

their delay and remain without justification at this time. This was reinforced by the DOJ’s own

investigation conclusion in favor of Mr. Peavey—on the very basis that Mr. Peavey’s security

clearance was suspended. Indeed, the DOJ has largely done the work for Defendants. Yet the

Defendants continue to delay.

         27.     Since at least the conclusion of the DOJ’s investigation, if not sooner, the

Defendants could have reduced their workload by one less case and reinstated Mr. Peavey’s Top

Secret clearance. The Defendants declined such a prudent course and now force this Court’s

intervention.



                                                   7
              Case 1:20-cv-01029 Document 1 Filed 04/20/20 Page 8 of 8



       28.     Mr. Peavey is entitled to a writ of mandamus, injunctive relief, or any other

equitable relief as no other adequate remedy is available.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Seth C. Peavey prays he be awarded a writ of mandamus,

injunctive relief, or any other equitable relief the Court deems just and proper, including

attorneys’ fees and the costs of this action.


                                                      Respectfully submitted,

                                                      HANNON LAW GROUP, LLP

                                                      s/J. Michael Hannon
                                                      J. Michael Hannon, #352526
                                                      333 8th Street NE
                                                      Washington, DC 20002
                                                      Phone: (202) 232-1907
                                                      Fax: (202) 232-3704
                                                      jhannon@hannonlawgroup.com

                                                      Counsel for Seth C. Peavey




                                                 8
